Title: William King to Thomas Jefferson, 3 November 1819
From: King, William
To: Jefferson, Thomas


					
						Dear Sir
						
							Bath
							November 3d 1819.
						
					
					The interest you are known to feel take in whatever relates to our institutions in every section of this country, is my inducement for forwarding the enclosed Constitution which we have presented to the people of Maine, the Literary Article we are indebted to you for, which receivd almost the unanemous support of the Convention, when at your hospitable Mansion the last winter you may recolect naming an article of the kind to me as of the first importance, as calculated to perpetuate our Republican systems, I was convinced of the correctness of your opinions on that, as on every other occasion—I beg you to present my respectful Compliments to Mr & Mrs Randolph and believe me with greate respect & Esteem
					
						Your Humble Servant
						
							William King
						
					
				